Title: II. To the Inhabitants of the Colony of Massachusetts-Bay, 30 January 1775
From: Adams, John,Novanglus
To: Inhabitants of Massachusetts Bay Colony,Massachusettensis


      
       My Friends,
       
        30 January 1775
       
      
      I have heretofore intimated my intention, of pursuing the Tories, through all their dark intrigues, and wicked machinations; and to shew the rise, and progress of their schemes for enslaving this country. The honour of inventing and contriving these measures, is not their due. They have been but servile copyers of the designs of Andross, Randolph, Dudley, and other champions of their cause towards the close of the last century. These latter worthies accomplished but little: and their plans had been buried with them, for a long course of years, untill in the administration of the late Governor Shirley they were revived, by the persons who are now principally concern’d in carrying them into execution. Shirley, was a crafty, busy, ambitious, intrigueing, enterprizing man; and having mounted, no matter by what means, to the chair of this province, he saw, in a young growing country, vast prospects of ambition opening before his eyes, and he conceived great designs of aggrandizing himself, his family and his friends. Mr. Hutchinson and Mr. Oliver, the two famous Letter writers, were his principal ministers of state—Russell, Paxton, Ruggles, and a few others, were subordinate instruments. Among other schemes of this junto, one was to raise a Revenue in America by authority of parliament.
      In order to effect their purpose it was necessary to concert measures with the other colonies. Dr. Franklin, who was known to be an active, and very able man, and to have great influence, in the province of Pennsylvania, was in Boston in the year 1754, and Mr. Shirley communicated to him the profound secret, the great design of taxing the colonies by act of parliament. This sagacious gentleman, this eminent philosopher, and distinguished patriot, to his lasting honour, sent the governor an answer in writing with the following remarks upon his scheme. Remarks which would have discouraged any honest man from the pursuit. The remarks are these.
      “That the people always bear the burden best, when they have, or think they have, some share in the direction.
      “That when public measures are generally distasteful to the people, the wheels of government must move more heavily.
      “That excluding the people of America from all share in the choice of a grand council for their own defence, and taxing them in parliament, where they have no representative, would probably give extreme dissatisfaction.
      “That there was no reason to doubt the willingness of the colonists to contribute for their own defence.
      “That the people themselves, whose all was at stake, could better judge of the force necessary for their defence, and of the means for raising money for the purpose, than a British parliament at so great distance.
      “That natives of America, would be as likely to consult wisely and faithfully for the safety of their native country, as the Governors sent from Britain, whose object is generally to make fortunes, and then return home, and who might therefore be expected to carry on the war against France, rather in a way, by which themselves were likely to be gainers, than for the greatest advantage of the cause.
      “That compelling the colonies to pay money for their own defence, without their consent, would shew a suspicion of their loyalty, or of their regard for their country, or of their common sense, and would be treating them as conquered enemies, and not as free Britons, who hold it for their undoubted right not to be taxed but by their own consent, given through their representatives.
      “That parliamentary taxes, once laid on, are often continued, after the necessity for laying them on, ceases; but that if the colonists were trusted to tax themselves, they would remove the burden from the people, as soon as it should become unnecessary for them to bear it any longer.
      “That if parliament is to tax the colonies, their assemblies of representatives may be dismissed as useless.
      
      “That taxing the colonies in parliament for their own defence against the French, is not more just, than it would be, to oblige the cinque ports, and other coasts of Britain, to maintain a force against France, and to tax them for this purpose, without allowing them representatives in parliament.
      “That the colonists have always been indirectly taxed by the mother country (besides paying the taxes necessarily laid on by their own assemblies) inasmuch as they are obliged to purchase the manufactures of Britain, charged with innumerable heavy taxes; some of which manufactures they could make, and others could purchase cheaper at other markets.
      “That the colonists are besides taxed by the mother country, by being obliged to carry great part of their produce to Britain, and accept a lower price, than they might have at other markets. The difference is a tax paid to Britain.
      “That the whole wealth of the colonists centers at last in the mother country, which enables her to pay her taxes.
      “That the colonies have, at the hazard of their lives and fortunes, extended the dominions, and increased the commerce and riches of the mother country, that therefore the colonists do not deserve to be deprived of the native right of Britons, the right of being taxed only by representatives chosen by themselves.
      “That an adequate representation in parliament would probably be acceptable to the colonists and would best unite the views and interests of the whole empire.”
      The last of these propositions seems not to have been well considered, because an adequate representation in parliament, is totally impracticable: but the others have exhausted the subject. If any one should ask what authority or evidence I have of this anecdote, I refer him to the second volume of political disquisitions, page 276, 7, 8, 9. A book which ought to be in the hands of every American who has learned to read.
      Whether the ministry at home or the junto here, were discouraged by these masterly remarks, or by any other cause, the project of taxing the colonies was laid aside, Mr. Shirley was removed from this government, and Mr. Pownal was placed in his stead.
      Mr. Pownal seems to have been a friend to liberty and to our constitution, and to have had an aversion to all plots against either, and consequently to have given his confidence to other persons than Hutchinson and Oliver, who, stung with envy, against Mr. Pratt and others, who had the lead in affairs, set themselves, by propagating slanders against the governor, among the people, and especially among the clergy, to raise discontents, and make him uneasy in his seat. Pownal averse to wrangling, and fond of the delights of England, solicited to be recalled, and after some time Mr. Bernard was removed from New Jersey to the chair of this province.
      Bernard was the man for the purpose of the junto—educated in the highest principles of monarchy, naturally daring and courageous, skilled enough in law and policy to do mischief, and avaricious to a most infamous degree: needy at the same time, and having a numerous family to provide for—he was an instrument, suitable in every respect, excepting one, for this junto to employ. The exception I mean, was blunt Frankness, very opposite to that cautious cunning, that deep dissimulation, to which they had by long practice disciplined themselves. However, they did not dispair of teaching him this necessary artful quality by degrees, and the event shew’d they were not wholly unsuccessful, in their endeavours to do it.
      While the war lasted, these simple provinces were of too much importance in the conduct of it, to be disgusted, by any open attempt against their liberties. The junto therefore, contented themselves with preparing their ground by extending their connections and correspondencies in England, and by conciliating the friendship of the crown officers occasionally here, and insinuating their designs as necessary to be undertaken in some future favourable opportunity, for the good of the empire, as well as of the colonies.
      The designs of providence are inscrutable. It affords to bad men, conjunctures favourable for their designs, as well as to good. The conclusion of the peace, was the most critical opportunity, for our junto, that could have presented. A peace founded on the destruction of that system of policy, the most glorious for the nation, that ever was formed, and which was never equalled in the conduct of the English government, except in the interregnum, and perhaps in the reign of Elizabeth; which system however, by its being abruptly broken off, and its chief conductor discarded before it was compleated, proved unfortunate to the nation by leaving it sinking in a bottomless gulph of debt, oppressed and borne down with taxes.
      At this lucky time, when the British financier, was driven out of his wits for ways and means, to supply the demands upon him, Bernard is employed by the junto, to suggest to him the project of taxing the Colonies by act of parliament.
      I don’t advance this without evidence. I appeal to a publication made by Sir Francis Bernard himself, the last year, of his own select letters on the trade and government of America, and the principles of law and polity applied to the American colonies. I shall make much use of this pamphlet before I have done.
      In the year 1764, Mr. Bernard transmitted home to different noblemen and gentlemen four copies of his principles of law and polity, with a preface, which proves incontestibly, that the project of new regulating the American colonies were not first suggested to him by the ministry, but by him to them. The words of this preface are these. “The present expectation, that a new regulation of the American governments will soon take place, probably arises more from the opinion the public has of the abilities of the present ministry, than from any thing that has transpired from the cabinet: It cannot be supposed that their penetration can overlook the necessity of such a regulation, nor their public spirit fail to carry it into execution. But it may be a question, whether the present is a proper time for this work; more urgent business may stand before it; some preparatory steps may be required to precede it; but these will only serve to postpone. As we may expect that this reformation, like all others, will be opposed by powerful prejudices, it may not be amiss to reason with them at leisure, and endeavour to take off their force before they become opposed to government.”
      These are the words of that arch enemy of North-America, written in 1764, and then transmitted to four persons, with a desire that they might be communicated to others.
      Upon these words, it is impossible not to observe. First, That the ministry had never signified to him, any intention of new regulating the colonies; and therefore, that it was he who most officiously and impertinently put them upon the pursuit of this will with a whisp, which has led him and them into so much mire. 2. The artful flattery with which he insinuates these projects into the minds of the ministry, as matters of absolute necessity, which their great penetration could not fail to discover, nor their great regard to the public, omit. 3. The importunity with which he urges a speedy accomplishment of his pretended reformation of the governments, and 4. His consciousness that these schemes would be opposed, although’ he affects to expect from powerful prejudices only, that opposition, which all Americans say, has been dictated by sound reason, true policy, and eternal justice. The last thing I shall take notice of is, the artful, yet most false and wicked insinuation, that such new regulations were then generally expected. This is so absolutely false, that excepting Bernard himself, and his junto, scarcely any body on this side the water had any suspicion of it—insomuch that if Bernard had made public, at that time, his preface and principles, as he sent them to the ministry, it is much to be doubted whether he could have lived in this country—certain it is, he would have had no friends in this province out of the junto.
      The intention of the junto, was, to procure a revenue to be raised in America by act of parliament. Nothing was further from their designs and wishes, than the drawing or sending this revenue into the exchequer in England to be spent there in discharging the national debt, and lessening the burdens of the poor people there. They were more selfish. They chose to have the fingering of the money themselves. Their design was, that the money should be applied, first in a large salary to the governor. This would gratify Bernard’s avarice, and then it would render him and all other governors, not only independent of the people, but still more absolutely a slave to the will of the minister. They intended likewise a salary for the lieutenant governor. This would appease in some degree the knawings of Hutchinson’s avidity, in which he was not a whit behind Bernard himself. In the next place, they intended a salary to the judges of common law, as well as admiralty. And thus the whole government, executive and judicial, was to be rendered wholly independent of the people, (and their representatives rendered useless, insignificant and even burthensome) and absolutely dependent upon, and under the direction of the will of the minister of state. They intended further to new model the whole continent of North America, make an entire new division of it, into distinct, though more extensive and less numerous colonies, to sweep away all the charters upon the continent, with the destroying besom of an act of parliament, and reduce all the governments to the plan of the royal governments, with a nobility in each colony, not hereditary indeed, at first, but for life. They did indeed flatter the ministry and people in England, with distant hopes of a revenue from America, at some future period, to be appropriated to national uses there. But this was not to happen in their minds for some time. The governments must be new-moddelled, new regulated, reformed first, and then the governments here would be able and willing to carry into execution any acts of parliament or measures of the ministry, for fleecing the people here, to pay debts, or support pensioners, on the American establishment, or bribe electors, or members of parliament, or any other purpose that a virtuous ministry could desire.
      But as ill-luck would have it, the British financier, was as selfish as themselves, and instead of raising money for them, chose to raise it for himself. He put the cart before the horse. He chose to get the revenue into the exchequer, because he had hungry cormorants enough about him in England whose cooings were more troublesome to his ears, than the croaking of the ravens in America. And he thought if America could afford any revenue at all, and he could get it by authority of parliament, he might have it himself, to give to his friends, as well as raise it for the junto here, to spend themselves, or give to theirs. This unfortunate preposterous improvement of Mr. Grenville, upon the plan of the junto, had well nigh ruined the whole.
      I will proceed no further without producing my evidence. Indeed to a man who was acquainted with this junto, and had any opportunity to watch their motions, observe their language, and remark their countenances, for these last twelve years, no other evidence is necessary; it was plain to such persons, what this junto was about. But we have evidence enough now under their own hands of the whole of what was said of them by their opposers, through this whole period.
      Governor Bernard, in his letter July 11, 1764, says, “that a general reformation of the American governments would become not only a desirable but a necessary measure.” What his idea was, of a general reformation of the American governments, is to be learnt from his principles of law and polity, which he sent to the ministry in 1764. I shall select a few of them in his own words; but I wish the whole of them could be printed in the news-papers, that America might know more generally the principles and designs and exertions of our junto.
      His 29th proposition is, “The rule that a British subject shall not be bound by laws, or liable to taxes, but what he has consented to, by his representatives, must be confined to the Inhabitants of Great-Britain only; and is not strictly true even there. 30. The parliament of Great-Britain, as well from its rights of sovereignty, as from occasional exigences, has a right to make laws for, and impose taxes upon its subjects in its external dominions, although they are not represented in such parliament. But 31. Taxes imposed upon the external dominions, ought to be applied to the use of the people, from whom they are raised. 32. The parliament of Great-Britain has a right and duty to take care to provide for the defence of the American colonies; especially as such colonies are unable to defend themselves. 33. The parliament of Great-Britain has a right and a duty to take care that provision be made for a sufficient support of the American governments. Because 34. The support of the government is one of the principal conditions upon which a colony is allowed the power of legislation. Also because 35. Some of the American colonies have shewn themselves deficient in the support of their several governments, both as to sufficiency and independency.”
      His 75th proposition is, “Every American government is capable of having its constitution altered for the better. 76. The grants of the powers of governments to American colonies by charters, cannot be understood to be intended for other than their infant or growing states. 77. They cannot be intended for their mature state, that is, for perpetuity; because they are in many things unconstitutional and contrary to the very nature of a British government. Therefore 78. They must be considered as designed only as temporary means, for settling and bringing forward the peopling the colonies: which being effected, the cause of the peculiarity of their constitution ceases. 79. If the charters can be pleaded against the authority of parliament, they amount to an alienation of the dominions of Great Britain, and are, in effect acts of dismembering the British empire, and will operate as such, if care is not taken to prevent it. 83. The notion which has heretofore prevailed, that the dividing America into many governments and different modes of government, will be the means to prevent their uniting to revolt, is ill founded; since, if the governments were ever so much consolidated, it will be necessary to have so many distinct states, as to make a union to revolt, impracticable. Whereas 84. The splitting America into many small governments, weakens the governing power, and strengthens that of the people; and thereby makes revolting more probable and more practicable. 85. To prevent revolts in future times (for there is no room to fear them in the present) the most effectual means would be, to make the governments large and respectable, and ballance the powers of them. 86. There is no government in America at present, whose powers are properly ballanced; there not being in any of them, a real and distinct third legislative power mediating between the king and the people, which is the peculiar excellence of the British constitution. 87. The want of such a third legislative power, adds weight to the popular, and lightens the royal scale; so as to destroy the balance between the royal and popular powers. 88. Altho’ America is not now (and probably will not be for many years to come) ripe enough for an hereditary nobility; yet it is now capable of a nobility for life. 89. A nobility appointed by the king for life, and made independent, would probably give strength and stability to the American governments, as effectually as an hereditary nobility does to that of Great­Britain. 90. The reformation of the American governments should not be controuled by the present boundaries of the colonies; as they were mostly settled upon partial, occasional, and accidental considerations, without any regard to a whole. 91. To settle the American governments to the greatest possible advantage, it will be necessary to reduce the number of them; in some places to unite and consolidate; in others to seperate and transfer; and in general to divide by natural boundaries, instead of imaginary lines. 92. If there should be but one form of government established for all the North-American provinces, it would greatly facilitate the reformation of them; since, if the mode of government was every where the same, people would be more indifferent under what division they were ranged. 93. No objections ought to arise to the alteration of the boundaries of provinces from proprietors, on account of their property only; since there is no occasion that it should in the least affect the boundaries of properties. 94. The present distinction of one government being more free or more popular than another, tend to embarass and to weaken the whole; and should not be allowed to subsist among people, subject to one king and one law, and all equally fit for one form of government. 95. The American colonies, in general, are, at this time, arrived at that state, which qualifies them to receive the most perfect form of government, which their situation and relation to Great-Britain, make them capable of. 96. The people of North-America, at this time, expect a revisal and reformation of the American governments, and are better disposed to submit to it, than ever they were, or perhaps ever will be again. 97. This is therefore the proper, and critical time to reform the American governments upon a general, constitutional, firm, and durable plan; and if it is not done now, it will probably every day grow more difficult, till at last it becomes impracticable.”
      My friends, these are the words, the plans, principles, and endeavours of Governor Bernard in the year 1764. That Hutchinson and Oliver, notwithstanding all their disguises which you well remember, were in unison with him in the whole of his measures, can be doubted by no man. It appeared sufficiently in the part they all along acted, notwithstanding their professions. And it appears incontestibly from their detected letters, of which more hereafter.
      Now let me ask you—if the parliament of Great-Britain, had all the natural foundations of authority, wisdom, goodness, justice, power, in as great perfection as they ever existed in any body of men since Adam’s fall: and if the English nation was the most virtuous, pure and free, that ever was; would not such an unlimited subjection of three millions of people to that parliament, at three thousand miles distance be real slavery? There are but two sorts of men in the world, freemen and slaves. The very definition of a freeman, is one who is bound by no law to which he has not consented. Americans would have no way of giving or withholding their consent to the acts of this parliament, therefore they would not be freemen. But, when luxury, effeminacy and venality are arrived at such a shocking pitch in England, when both electors and elected, are become one mass of corruption, when the nation is oppressed to death with debts and taxes, owing to their own extravagance, and want of wisdom, what would be your condition under such an absolute subjection to parliament? You would not only be slaves—But the most abject sort of slaves to the worst sort of masters! at least this is my opinion. Judge you for yourselves between Massachusettensis and
      
       NOVANGLUS
      
     